Title: To James Madison from Sylvanus Bourne (Abstract), 12 May 1805
From: Bourne, Sylvanus
To: Madison, James


12 May 1805, Amsterdam. “A few days past I recd a packett under blank Cover from your Office for our minister at Paris which has been duly forwarded.
“Some circumstances lead me to believe that there are Persons inhabiting New Orleans disposed to pursue improper means for covering french & Spanish property under the character of Amn. It may therefore be well that the Collector & other public Officers there should be well on their guard in respect to the documents they issue—both in proof of Amn. Citizenship & Property.”
